     Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 1 of 21 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------- x
Thomas Howryletz,                  :

                       Plaintiff,                 :
                                                        20 Civ. 5756
               - against -                        :
                                                        COMPLAINT
Mount Ararat Cemetery, Inc.,                      :
                                                        JURY TRIAL DEMANDED
                Defendant.         :
---------------------------------- x

                                    NATURE OF THE ACTION

       1.      This is a case about a cemetery that unlawfully terminated its General Manager,

Thomas Howryletz, employed for almost ten years, in retaliation for his protected complaints

about conduct that he believed was illegal, fraudulent and in violation of the cemetery’s policies.

       2.      The legal claims in this lawsuit include, without limitation, unlawful retaliation in

violation of: (a) the Fair Labor Standards Act of 1938, as amended (the “FLSA”), 29

U.S.C. § 201 et seq., including Section 215(a)(3) of the FLSA; (b) the New York State Labor

Law (the “Labor Law” or “NYLL”), including Section 215 of the Labor Law; and (c) the New

York Non-Profit Revitalization Act of 2013 (the “Revitalization Act”). See, e.g., 29 U.S.C.

§§ 215(a)(3), 216(b), 255(a), 260; N.Y. Lab. L. § 215; N.Y. CLS N-PCL § 715-b.

       3.      The legal claims also include breach of contract and promissory estoppel.

       4.      The FLSA and Labor Law broadly prohibit an employer from retaliating against

an employee for making a complaint, whether oral or written, internal or external, regarding

rights provided by those laws. See, e.g., Kasten v. Saint-Gobain Performance Plastics Corp.,

563 U.S. 1 (2011); Greathouse v. JHS Security, Inc., 784 F.3d 105 (2015).
     Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 2 of 21 PageID #: 2




        5.       The Second Circuit has “repeatedly affirmed that the remedial nature of the FLSA

warrants an expansive interpretation of its provisions so that they will have the widest possible

impact in the national economy.” Greathouse, 784 F.3d at 113-14 (internal quotation marks

omitted).

        6.       The Revitalization Act provides additional protections for employees of nonprofit

organizations, including without limitation protection against retaliation for whistleblowing, and

creates an implied private right of action. See, e.g., N.Y. CLS N-PCL § 715-b.

                         THE PARTIES, JURISDICTION AND VENUE

        7.       Plaintiff Thomas Howryletz (“Plaintiff”) is an adult individual residing in New

York.

        8.       Defendant Mount Ararat Cemetery, Inc. (“Defendant,” “MAC” or the

“Cemetery”) is a domestic not-for-profit corporation incorporated under the laws of the State of

New York, doing business in Suffolk County, New York, and having a principal place of

business and/or address in 1165 NY-109, Lindenhurst, NY 11757.

        9.       This Court has jurisdiction over Plaintiff’s claims pursuant to the FLSA, 29

U.S.C. § 216(b), and 28 U.S.C. §§ 1331, 1367(a), 2201, 2202.

        10.      Venue is proper in this district pursuant to the FLSA, 29 U.S.C. § 216(b), and 28

U.S.C. § 1391.

                                 DEFENDANT’S STRUCTURE

        11.      MAC is an entity, situated on 80+ acres of land in Long Island, that provides

various cemetery services.

        12.      MAC engages in activities performed for a business purpose.


                                                 -2-
     Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 3 of 21 PageID #: 3




       13.     MAC’s activities include without limitation selling burial plots, providing burial

services, and providing other services for which fees and charges are imposed.

       14.     According to MAC’s website, MAC is continuously engaging in such activities:

“Mount Ararat has a limited number of graves still for sale. For information about the cost and

availability of graves, you may contact our office....” and “Our prices for graves are registered

with the New York State Cemetery Board....” http://www.mountararatcemetery.com/

       15.     Upon information and belief, MAC, through its business activities, has annual

revenue exceeding $3,000,000 and has amassed net assets exceeding $30,000,000.

       16.     MAC is required to file with the IRS, on an annual basis, a Return of Organization

Exempt From Income Tax (“Form 990”).

       17.     MAC is an employer under federal, state and local law.

       18.     MAC is required to comply with federal, state and local law.

       19.     MAC is required to comply with the FLSA and the Labor Law.

       20.     Adelaide Cote (“Cote”) is President of MAC.

       21.     Upon information and belief, Cote is the highest paid employee of MAC, with a

salary exceeding $200,000.

       22.     Cote has authority to hire and fire employees of MAC and has exercised that

authority.

       23.     For example, Cote hired her own son, Christopher Cote (“Christopher”), to work

as Field Manager/Superintendent at MAC, and upon information and belief, his salary is at least

$100,000.

       24.     MAC has a Board of Directors (“Board”).


                                                -3-
     Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 4 of 21 PageID #: 4




       25.     The Board has oversight authority over MAC.

       26.     The members of the Board are referred to as Directors.

       27.     Gerald Hass (“Hass”) is Chairman of the Board and is a retired President of MAC.

                                PLAINTIFF’S EMPLOYMENT

       28.     Plaintiff is a former employee of MAC.

       29.     Plaintiff was employed by MAC from about July 2010 through June 1, 2020,

when his employment was unlawfully terminated.

       30.     Plaintiff’s final position was General Manager and he also held an officer position

with MAC, specifically, Secretary.

       31.     Plaintiff reported to Cote.

       32.     At all times, Plaintiff was qualified for his position.

                           THE MAC WHISTLEBLOWER POLICY

       33.     On or about December 18, 2013, The New York Non-Profit Revitalization Act of

2013 (“Revitalization Act”) was enacted.

       34.     The Revitalization Act states in part that “(a) Except as provided in paragraph (c)

of this section, the board of every corporation that has twenty or more employees and in the prior

fiscal year had annual revenue in excess of one million dollars shall adopt, and oversee the

implementation of, and compliance with, a whistleblower policy to protect from retaliation

persons who report suspected improper conduct. Such policy shall provide that no director,

officer, key person, employee or volunteer of a corporation who in good faith reports any action

or suspected action taken by or within the corporation that is illegal, fraudulent or in violation of

any adopted policy of the corporation shall suffer intimidation, harassment, discrimination or


                                                 -4-
      Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 5 of 21 PageID #: 5




other retaliation or, in the case of employees, adverse employment consequence.” N.Y. CLS

N-PCL § 715-b.

       35.    MAC was covered by and required to comply with the Revitalization Act.

       36.    In response to the Revitalization Act, and in or about 2014, MAC issued a

whistleblower policy to staff (the “MAC Whistleblower Policy”).

       37.    The MAC Whistleblower Policy stated in part:

                     Officers, directors and employees are required, and all other persons are
                     strongly encouraged, to report any improper conduct to the Cemetery.
                     Improper conduct shall include, but not be limited to, conduct that is
                     illegal, fraudulent or in violation of any adopted policy of the Cemetery.
                     No officer, director or employee who in good faith reports any suspected
                     improper conduct, as defined above, shall suffer intimidation, harassment,
                     discrimination, adverse employment action or other retaliation. Such
                     report should be directed to the President or another officer. Retaliation
                     against anyone who supplies such information in good faith will not be
                     tolerated....

                     A COPY OF THIS POLICY AND ANY AMENDMENTS TO THIS
                     POLICY SHALL BE DISTRIBUTED TO ALL OFFICERS, DIRECTORS
                     AND EMPLOYEES.

       38.    MAC intended the MAC Whistleblower Policy to be binding upon MAC and its

employees.

       39.    MAC intended its employees to rely upon the MAC Whistleblower Policy.

       40.    Cote gave a copy of the MAC Whistleblower Policy to Plaintiff.

       41.    MAC intended Plaintiff to rely upon the MAC Whistleblower Policy and he did

so.

                              FALL 2019 BOARD VACANCY

       42.    In the Fall of 2019, a Director position on the Board became vacant.



                                              -5-
     Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 6 of 21 PageID #: 6




       43.     The Board advised Plaintiff of that vacancy.

       44.     The Board advised Plaintiff that the Board would have a meeting on December 2,

2019 and intended to elect Plaintiff to fill that vacant Director position on the Board.

       45.     The Board advised Plaintiff that it expected Cote to retire from MAC by the end

of May 2020 and, at that time, the Board intended to promote Plaintiff to President of MAC.

       46.     The Board made these statements to Plaintiff because of Plaintiff’s track record of

outstanding job performance and dedication to the organization.

       47.     Plaintiff advised the Board that he would be pleased to join the Board as a

Director and would be pleased to succeed Cote as the next President of MAC.

       48.     Upon information and belief, on November 27, 2019, at about 12:22 p.m., Cote

advised one or more Board members that Plaintiff was a “good choice” to fill the vacant Director

position on the Board and that she would support his nomination for that position.

       PLAINTIFF’S NOVEMBER 2019 PROTECTED COMPLAINTS TO COTE

       49.     During Plaintiff’s employment, he observed various unlawful conduct, improper

conduct and/or mismanagement by Cote and/or Cote’s son Christopher Cote, and conduct that

Plaintiff believed was illegal, fraudulent and in violation of MAC policies.

       50.     In the afternoon of November 27, 2019, after Cote expressed to the Board her

support for Plaintiff’s nomination to join the Board, Cote met with Plaintiff.

       51.     During that meeting, Plaintiff made one or more protected complaints about

conduct that Plaintiff believed was illegal, fraudulent and in violation of MAC policies.

       52.     Significantly, Plaintiff complained about inaccurate payroll records of staff,

failure to pay earned wages/overtime to staff, and unlawful denial of breaks to staff.


                                                 -6-
      Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 7 of 21 PageID #: 7




       53.     Plaintiff also gave a written list of items to Cote.

       54.     In that written list, Plaintiff alleged that Christopher Cote, who had responsibility

for payroll of the outside hourly staff:

               - Always mistakes with payroll (he doesn't keep accurate records and forgets to
               pay the men for vacation, holidays and OT)

       55.     Plaintiff also complained that Christopher Cote used MAC’s assets/facilities for

private or personal business use, in contradiction of MAC’s not-for-profit status.

       56.     Plaintiff also complained that MAC paid Christopher Cote for time not worked

and/or overpaid him.

       57.     Plaintiff also complained about other issues.

       58.     Plaintiff’s complaint alleged violations of the FLSA and/or the Labor Law and

was a legally protected activity under the FLSA, the Labor Law, the Revitalization Act and the

MAC Whistleblower Policy.

       59.     For example, it is unlawful for an employer to fail to: (a) pay an employee the

wages earned; (b) pay an employee overtime pay due and owing to the employee; and

(c) maintain contemporaneous, true, and accurate payroll records. See, e.g., 29 U.S.C. §§ 206,

207; Labor Law §§ 190 et seq., 195, 650 et seq.; 12 N.Y.C.R.R. Part 142.

       60.     Plaintiff also believed that the conduct he complained of was illegal and/or

fraudulent and constituted improper conduct under the MAC Whistleblower Policy.

       61.     Cote did not deny that Plaintiff’s complaints were accurate.

       62.     Instead, Cote retaliated against Plaintiff and threatened Plaintiff to deter him from

pursuing his protected complaints.

       63.     On November 29, 2019, Cote told Plaintiff that she was “really upset” with him.

                                                 -7-
      Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 8 of 21 PageID #: 8




       64.     On November 29, 2019, Cote told Plaintiff that she would not nominate him for

the vacant Director position at the upcoming Board meeting.

       65.     On November 29, 2019, Cote told Plaintiff that, at the upcoming Board meeting,

she would seek to delay a vote by the Board as to filling the vacant Director position.

                   COTE’S DECEMBER 2019 THREATS TO PLAINTIFF

       66.     On December 2, 2019, the Board held a meeting and nominated and elected

Plaintiff to join the Board as a Director.

       67.     After the meeting, Cote told Plaintiff that he had been placed on the Board.

       68.     However, Cote also threatened Plaintiff to deter him from pursuing his protected

complaints.

       69.     For example, Cote told Plaintiff that his position on the Board was temporary.

       70.     For example, Cote told Plaintiff that he would have to “prove” himself.

       71.     For example, Cote told Plaintiff that his position on the Board was subject to a

vote for re-election in six months, at the meeting of the Board scheduled for late May 2020.

       72.     For example, Cote told Plaintiff that she paid him a “great salary” and he would

have a “really difficult time” finding a job elsewhere that paid as well.

       73.     For example, Cote told Plaintiff that he should not expect to receive his standard

annual increase of 5%.

       74.     After December 2, 2019, Cote continued to threaten Plaintiff.

       75.     On or about December 3, 2019, Cote summoned Plaintiff to her office.

       76.     Cote made it clear to Plaintiff that MAC would not take any remedial action in

response to his protected complaints and threatened Plaintiff’s employment to deter him from


                                                 -8-
     Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 9 of 21 PageID #: 9




pursuing those complaints.

       77.     Cote told Plaintiff words to the effect of “you have a loving wife and kids at home

and poor Chris has no one but his sickly father and he's always taking care of him...he doesn't

have the good life you have so you should cut Chris some slack.”

       78.     Cote “cut Chris some slack” by, among other items, giving him a raise.

       79.     Cote told Plaintiff that she was not going to retire as President of MAC.

       80.     Cote told Plaintiff that Cote and Hass will be on the Board until they die.

       81.     Cote told Plaintiff that Cote and Hass expected Plaintiff to be aligned with their

interests and vote with them on matters presented to the Board.

               PLAINTIFF’S JANUARY 2020 PROTECTED COMPLAINTS

       82.     Notwithstanding Cote’s threats, Plaintiff did not drop his protected complaints.

       83.     Rather, Plaintiff, who was now a Director and member of the Board, filed another

protected complaint in late January 2020 in connection with an annual audit.

       84.     Specifically, in late January 2020, Plaintiff made a verbal protected complaint to

Schulman Lobel LLP (“Schulman”), MAC’s accountants.

       85.     On January 26, 2020, Plaintiff followed up on his verbal complaint by submitting

a written complaint to Schulman.

       86.     Plaintiff’s January 2020 protected complaint reiterated and expanded upon the

protected complaints that he had made in November 2019, and also reported, among other items,

that Cote had created a “toxic work environment.”

       87.     According to the website of Schulman, “Schulman Lobel is a unique accounting

and consulting firm offering financial and management strategies to individuals and businesses


                                                -9-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 10 of 21 PageID #: 10




throughout the United States and internationally.”

       88.     Upon information and belief, MAC pays Schulman more than $40,000 per year in

accounting fees.

       89.     On January 29, 2020, Schulman forwarded a copy of Plaintiff’s written complaint

to the Board’s “Audit Committee.”

       90.     The Board’s Audit Committee was comprised of two Directors, Mark Stempa

and Robert A. Zirinsky.

       91.     Stempa and Zirinsky received a copy of Plaintiff’s written complaint.

             THE ALLEGED INVESTIGATION OF PLAINTIFF’S PROTECTED
              COMPLAINTS BY A LAW FIRM THAT DEFENDS EMPLOYERS

       92.     The Board’s Audit Committee forwarded Plaintiff’s January 2020 written

complaint to Farrell Fritz, P.C. (“Farrell”).

       93.     Farrell is a law firm that represents employers and defends employers against

claims by employees.

       94.     Upon information and belief, Farrell assigned the matter to Domenique Camacho

Moran (“Ms. Moran”), an attorney with that law firm.

       95.     Ms. Moran represents employers in employment matters.

       96.     According to Farrell’s website, Ms. Moran “represents employers—from startups

to large corporations—in connection with all types of employment litigation....”

       97.     In March 2020, Plaintiff was summoned to a meeting with Ms. Moran at Farrell’s

law offices.

       98.     Plaintiff complied with the directive and appeared at Farrell’s law offices.

       99.     Ms. Moran identified herself as an attorney.

                                                -10-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 11 of 21 PageID #: 11




       100.    Plaintiff met with Ms. Moran.

       101.    During that meeting, Plaintiff reiterated and expanded upon his protected

complaints.

       102.    After the meeting, Plaintiff provided additional information and documents to Ms.

Moran further supporting his complaints.

       103.    On or about May 21, 2020, Farrell submitted to the Board’s Audit Committee a

memorandum (the “Memorandum”).

       104.    The Board’s Audit Committee distributed copies of the Memorandum to all

members of the Board, including without limitation Cote and Plaintiff.

       105.    Plaintiff reviewed the Memorandum.

       106.    The Memorandum found, in essence, that MAC had failed to maintain complete

time records for non-exempt employees.

       107.    The Memorandum found, in essence, that Christopher Cote had been paid for time

not worked and there was no documentation confirming his entitlement to those payments.

       108.    The Memorandum found, in essence, that Cote had raised negative criticism of

Plaintiff and her criticism of Plaintiff was directly related to his complaints.

               MAC’S UNLAWFUL RETALIATION AGAINST PLAINTIFF

       109.    After Defendant received the Memorandum, Defendant escalated the unlawful

conduct against Plaintiff and unlawfully retaliated against him.

       110.    On May 22, 2020, Cote telephoned Plaintiff.

       111.    Cote told Plaintiff that he was going to be removed from the Board at the

upcoming Board meeting.


                                                 -11-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 12 of 21 PageID #: 12




        112.    On June 1, 2020, Plaintiff received a telephone call from Cote and Richard M.

Betheil (“Mr. Betheil”).

        113.    Mr. Betheil is an attorney with the law firm Pryor Cashman LLP (“Pryor

Cashman”).

        114.    Pryor Cashman, through Mr. Betheil, has represented MAC for many years.

        115.    Upon information and belief, MAC pays Pryor Cashman more than $35,000 per

year in legal fees.

        116.    Upon information and belief, over a period of years, Pryor Cashman has received

hundreds of thousands of dollars in fees from MAC, and continues to be retained and paid by

MAC.

        117.    During the June 1, 2020 telephone call, Defendant terminated Plaintiff’s

employment.

        118.    Plaintiff asked for the basis of the termination.

        119.    Cote maliciously and mockingly replied that Plaintiff was being terminated as part

of the “toxic work environment” that he had referenced in his protected complaints.

        120.    Mr. Betheil told Plaintiff that he would receive a separation agreement.

        121.    After Defendant unlawfully terminated Plaintiff’s employment, Pryor Cashman

sent Plaintiff a proposed “Agreement and Release.”

        122.    Plaintiff declined to sign the proposed “Agreement and Release.”

        123.    Defendant unlawfully retaliated against Plaintiff and unlawfully terminated his

employment in retaliation for his protected complaints, in violation the FLSA, the Labor Law,

the Revitalization Act, and the MAC Whistleblower Policy. See, e.g., 29 U.S.C. § 215(a)(3);


                                                 -12-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 13 of 21 PageID #: 13




Labor Law § 215; N.Y. CLS N-PCL § 715-b.

                                            COUNT ONE

                                               (FLSA)

          124.   Plaintiff repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

          125.   At all relevant times, Plaintiff was an individual employed by Defendant and was

an “employee” of Defendant within the meaning of the FLSA, see, e.g., 29 U.S.C. §§ 203(e),

203(g).

          126.   At all relevant times, Defendant was an “employer” within the meaning of the

FLSA and was Plaintiff’s employer, see, e.g., 29 U.S.C. § 203(d).

          127.   Plaintiff was engaged in commerce and/or Defendant was an enterprise engaged

in commerce within the meaning of the FLSA.

          128.   The business activities of the Defendant, as described herein, are related and

performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of the FLSA, see, e.g., 29 U.S.C. § 203(r).

          129.   Defendant employs employees at its place of business in the activities of an

enterprise engaged in commerce or in the production of goods for commerce, including

employees handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce.

          130.   The enterprise has had an annual gross volume of sales made or business done in

an amount not less than $500,000.00.




                                                 -13-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 14 of 21 PageID #: 14




       131.     Therefore, the employees are employed in an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of the FLSA, see, e.g., 29 U.S.C. §

203(s)(l)(A).

       132.     Plaintiff engaged in protected activity under the FLSA.

       133.     Defendant unlawfully terminated Plaintiff’s employment, in violation of the FLSA

and its supporting regulations, see, e.g., 29 U.S.C. § 215(a)(3).

       134.     Defendant unlawfully retaliated against Plaintiff, in violation of the FLSA and its

supporting regulations, see, e.g., 29 U.S.C. § 215(a)(3).

       135.     Defendant’s unlawful conduct as alleged herein was willful within the meaning of

the FLSA and in reckless disregard of the requirements of the FLSA, not in good faith, and

lacking reasonable grounds for believing that its or their acts or omissions were not in violation

of the FLSA, see, e.g., 29 U.S.C. §§ 216(b), 255(a), 260.

       136.     As a direct result of Defendant’s unlawful conduct, Plaintiff has suffered, and

continues to suffer, substantial monetary damages, including without limitation damages for lost

wages, lost interest, and attorneys’ fees and costs.

       137.     As a direct result of Defendant’s unlawful conduct, Plaintiff is entitled to recover

damages from Defendant under the FLSA, including without limitation damages for lost wages,

lost interest, and attorneys’ fees and costs, see, e.g., 29 U.S.C. §§ 215(a)(3), 216(b), 255(a).

       138.     Plaintiff is entitled to recover liquidated damages from Defendant in an amount

equal to one-hundred percent (100%) of Plaintiff’s damages, under the FLSA, see, e.g., 29

U.S.C. §§ 215(a)(3), 216(b), 255(a), 260.




                                                 -14-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 15 of 21 PageID #: 15




       139.    Plaintiff has been damaged, and is entitled to a judgment against Defendant, in an

amount to be determined, together with interest thereon, to compensate Plaintiff for Defendant’s

unlawful conduct and violation of the FLSA, see, e.g., 29 U.S.C. §§ 215(a)(3), 216(b), 255(a).

       140.    Plaintiff is further entitled to recover attorneys’ fees and costs, as against

Defendant, see, e.g., 29 U.S.C. §§ 215(a)(3), 216(b), 255(a).

                                          COUNT TWO

                                  (New York Labor Law § 215)

       141.    Plaintiff repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

       142.    At all relevant times, Plaintiff was an “employee” of Defendant within the

meaning of the Labor Law.

       143.    At all relevant times, Defendant was an “employer” of Plaintiff within the

meaning of the Labor Law.

       144.    Plaintiff’s compensation and benefits with Defendant were “wages” within the

meaning of the Labor Law.

       145.    At all relevant times, Plaintiff has been covered by the Labor Law and its

supporting regulations, see, e.g., Labor Law § 215.

       146.    At all relevant times, the provisions of the Labor Law and its supporting

regulations applied to Defendant and protected Plaintiff.

       147.    Under Labor Law § 215(1)(a), “(a) No employer or his or her agent, or the officer

or agent of any corporation, partnership, or limited liability company, or any other person, shall

discharge, threaten, penalize, or in any other manner discriminate or retaliate against any


                                                 -15-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 16 of 21 PageID #: 16




employee (i) because such employee has made a complaint to his or her employer...that the

employer has engaged in conduct that the employee, reasonably and in good faith, believes

violates any provision of this chapter, or any order issued by the commissioner... or (vi) because

such employee has otherwise exercised rights protected under this chapter....”

        148.    Under Labor Law § 215(2)(a), “An employee may bring a civil action in a court of

competent jurisdiction against any employer or persons alleged to have violated the provisions of

this section. The court shall have jurisdiction to restrain violations of this section, within two

years after such violation, regardless of the dates of employment of the employee, and to order all

appropriate relief, including enjoining the conduct of any person or employer; ordering payment

of liquidated damages, costs and reasonable attorneys' fees to the employee by the person or

entity in violation; and, where the person or entity in violation is an employer, ordering rehiring

or reinstatement of the employee to his or her former position with restoration of seniority or an

award of front pay in lieu of reinstatement, and an award of lost compensation and damages,

costs and reasonable attorneys' fees. Liquidated damages shall be calculated as an amount not

more than twenty thousand dollars. The court shall award liquidated damages to every employee

aggrieved under this section, in addition to any other remedies permitted by this section.”

        149.    Defendant, by its conduct, violated Labor Law § 215.

        150.    Defendant has willfully and without a good faith basis violated the Labor Law.

        151.    Plaintiff is entitled to recover from Defendant, an award of lost compensation and

damages, an award of front pay in lieu of reinstatement, liquidated damages, costs, reasonable

attorneys' fees, and interest.




                                                -16-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 17 of 21 PageID #: 17




        152.    Plaintiff has been damaged, and is entitled to a judgment against Defendant, in an

amount to be determined, together with interest thereon, to compensate Plaintiff for Defendant’s

unlawful conduct and violation of the Labor Law.

                                          COUNT THREE

                     (The New York Non-Profit Revitalization Act of 2013)

        153.    Plaintiff repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

        154.    As noted above, on or about December 18, 2013, the Revitalization Act was

enacted and Defendant issued the MAC Whistleblower Policy in response to that statute.

        155.    Plaintiff in good faith reported action or suspected action taken by or within

Defendant corporation that is illegal, fraudulent or in violation of any adopted policy of

Defendant corporation.

        156.    Plaintiff engaged in protected activity within the meaning of the Revitalization

Act and the MAC Whistleblower Policy.

        157.    MAC retaliated against Plaintiff in violation of the Revitalization Act and the

MAC Whistleblower Policy.

        158.    Plaintiff suffered termination of employment, intimidation, harassment,

discrimination, other retaliation and adverse employment consequences, suffered economic and

other damages, and suffered emotional distress, humiliation, pain and suffering, and damage to

reputation.

        159.    Defendant engaged in its retaliatory actions with wanton negligence and reckless

indifference to Plaintiff’s statutory rights.


                                                -17-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 18 of 21 PageID #: 18




          160.   Plaintiff has been damaged, and is entitled to a judgment against Defendant, in an

amount to be determined, together with interest thereon, to compensate Plaintiff for Defendant’s

unlawful conduct and violation of the Revitalization Act.

                                           COUNT FOUR

                                        (Breach of Contract)

          161.   Plaintiff repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

          162.   A contract exists as between Plaintiff and Defendant.

          163.   The contract is the MAC Whistleblower Policy.

          164.   Plaintiff performed his contractual obligations to Defendant.

          165.   Plaintiff reported improper conduct to Defendant.

          166.   Defendant breached its contractual obligations to Plaintiff by, among other items,

retaliating against him and terminating his employment in violation of the MAC Whistleblower

Policy.

          167.   Defendant violated the covenant of good faith and fair dealing.

          168.   Defendant caused Plaintiff to suffer intimidation, harassment, discrimination,

adverse employment action or other retaliation, and terminated Plaintiff’s employment.

          169.   By reason of the foregoing, Plaintiff has been damaged, and is entitled to a

judgment against Defendant, in an amount to be determined.




                                                 -18-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 19 of 21 PageID #: 19




                                           COUNT FIVE

                                      (Promissory Estoppel)

        170.    Plaintiff repeats and realleges every allegation in all preceding paragraphs of this

Complaint with the same force and effect as though fully set forth herein.

        171.    Defendant made a clear and unambiguous promise to Plaintiff, that if he reported

conduct described in the MAC Whistleblower Policy, including improper conduct, to Defendant,

he would not suffer intimidation, harassment, discrimination, adverse employment action or

other retaliation.

        172.    Defendant acted or comported itself wrongfully or negligently, inducing reliance

by Plaintiff who was entitled to rely on Defendant’s promise and who changed his position to his

detriment or prejudice.

        173.    Plaintiff reasonably, foreseeably and justifiably relied on Defendant’s promise.

        174.    In reliance on Defendant’s promise, Plaintiff reported conduct described in the

MAC Whistleblower Policy, including improper conduct, to Defendant.

        175.    Defendant broke its promise to Plaintiff, and Defendant caused Plaintiff to suffer

intimidation, harassment, discrimination, adverse employment action or other retaliation, and

terminated Plaintiff’s employment.

        176.    As a direct and proximate cause of the broken promise by Defendant to Plaintiff,

and Plaintiff’s justifiable reliance thereon, Defendant has caused Plaintiff to suffer substantial

damages and other injury.

        177.    By reason of the foregoing, Plaintiff has been damaged, and is entitled to a

judgment against Defendant, in an amount to be determined.


                                                -19-
    Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 20 of 21 PageID #: 20




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully demands judgment in favor of Plaintiff against

Defendant, on all Counts, including as follows:

       (A)    Award Plaintiff damages suffered by virtue of Defendant’s violation of the FLSA,

              violation of the Labor Law, violation of the Revitalization Act, breach of contract

              and based on promissory estoppel, in an amount to be determined;

       (B)    Award Plaintiff damages for lost earnings, lost wages, back pay, front pay, lost

              compensation, lost benefits, and other economic and actual damages, in an

              amount to be determined;

       (C)    Award Plaintiff consequential damages, in an amount to be determined;

       (D)    Award Plaintiff compensatory damages for, among other items, injury,

              impairment and damage to his good name and reputation, emotional distress,

              mental anguish, emotional pain, suffering, inconvenience, loss of enjoyment of

              life, lasting embarrassment and humiliation, and other pecuniary and

              nonpecuniary losses, in an amount to be determined;

       (E)    Award Plaintiff liquidated damages, in an amount to be determined;

       (F)    Award Plaintiff punitive damages and exemplary damages, in an amount to be

              determined;

       (G)    Award Plaintiff the costs of this action, together with reasonable attorneys’ fees,

              in an amount to be determined;

       (H)    Award Plaintiff lost interest, in an amount to be determined;




                                               -20-
   Case 2:20-cv-05756 Document 1 Filed 11/25/20 Page 21 of 21 PageID #: 21




      (I)     Award Plaintiff any and all other damages and relief provided by the applicable

              statutes and applicable law, in an amount to be determined; and

      (J)     Award Plaintiff such further damages and relief as may be just and proper, in an

              amount to be determined.

                                        JURY DEMAND

      Plaintiff demands a jury trial for all issues triable.

Dated: New York, New York
       November 25, 2020
                                                       GOLDBERG & FLIEGEL LLP
                                      By:              /s/ Kenneth A. Goldberg
                                                       Kenneth A. Goldberg
                                                       GOLDBERG & FLIEGEL LLP
                                                       488 Madison Avenue, #1120
                                                       New York, New York 10022
                                                       (212) 983-1077
                                                       Attorneys for the Plaintiff




                                                -21-
